  Case 17-28121          Doc 52   Filed 02/03/21 Entered 02/03/21 15:47:12          Desc Main
                                    Document     Page 1 of 7



                     UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
                                   :
In re:                             :
                                   :
    Samsideen D. Quadri AKA Sam D  :  Case No.: 17-28121
    Quadri                         :  Chapter 13
                                   :  Judge Jack B. Schmetterer
       Debtor.                     :  *********************
                                   :

                                    NOTICE OF MOTION

TO: See attached list.

       PLEASE TAKE NOTICE that on February 24, 2021, at 10:00 AM, I will appear before
the Honorable Judge Jack B. Schmetterer, or any judge sitting in that judge's place, and present a
Motion for Relief from Stay and Co-Debtor Stay, a copy of which is attached.

       This motion will be presented and heard electronically using AT&T Teleconference.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must call this toll-free number: 1-877-336-1839 Then enter access code 3900709
followed by the pound (#) sign.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                             CitiMortgage, Inc.

                                             By:      /s/ Todd J. Ruchman
                                                   Todd J. Ruchman (6271827)
                                                   Manley Deas Kochalski LLC
                                                   P.O. Box 165028
                                                   Columbus OH 43216-5028
                                                   Contact email is tjruchman@manleydeas.com




19-012511_ZTM
  Case 17-28121       Doc 52     Filed 02/03/21 Entered 02/03/21 15:47:12           Desc Main
                                   Document     Page 2 of 7



                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached motion upon the parties listed below, by causing same to be mailed in a properly
addressed envelope, postage prepaid, on the below listed date, unless a copy was provided
electronically by the Clerk of the Court.

Date    2/3/2021                                       /s/ Todd J. Ruchman
                                                     Signature


   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   M. O. Marshall, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603, ecf@tvch13.net

   David M Siegel, Attorney for Samsideen D. Quadri AKA Sam D Quadri, David M. Siegel &
   Associates, 790 Chaddick Drive, Wheeling, IL 60090, davidsiegelbk@gmail.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on February ___,
                                                                                         3
2021:

   Samsideen D. Quadri AKA Sam D Quadri, 3125 Alexander Cresent, Flossmoor, IL 60422

   Samsideen D. Quadri AKA Sam D Quadri and Victoria Quadri, 3125 Alexander Crescent,
   Flossmoor, IL 60422-1707




19-012511_ZTM
     Case 17-28121      Doc 52     Filed 02/03/21 Entered 02/03/21 15:47:12             Desc Main
                                     Document     Page 3 of 7



                     UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
                                   :
In re:                             :
                                   :
    Samsideen D. Quadri AKA Sam D  :  Case No.: 17-28121
    Quadri                         :  Chapter 13
                                   :  Judge Jack B. Schmetterer
       Debtor.                     :  *********************
                                   :

     MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY
                           (FIRST MORTGAGE)

         CitiMortgage, Inc. ("Creditor"), hereby moves the Court, pursuant to 11 U.S.C. § 362(d)

to lift the automatic stay as to real property commonly referred to as 3125 Alexander Crescent,

Flossmoor, IL 60422-1707 ("Property") and hereby moves the Court, pursuant to 11 U.S.C. §

1301(c) for relief from the co-debtor stay as to Victoria Quadri. In support of the Motion, the

Movant states the following:

1.       This Court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334 and General Rule 2.33

         of the United States District Court for the Northern District of Illinois. This is a core

         proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this Motion are

         proper under 28 U.S.C. § 1408 and 1409.

2.       Samsideen D. Quadri AKA Sam D Quadri (''Debtor'') filed a Chapter 13 case on

         September 20, 2017, ("Petition Date").

3.       As of the Petition Date, the Movant was the holder of a claim secured by the Property,

         more particularly described in the mortgage ("Mortgage"), a copy of which is attached as

         Exhibit "A."
     Case 17-28121     Doc 52      Filed 02/03/21 Entered 02/03/21 15:47:12            Desc Main
                                     Document     Page 4 of 7



4.       The above described Mortgage was given to secure a promissory note, ("Note"), dated

         September 28, 2012 and made payable to the Movant in the original sum of $161,273.00.

         A copy of the Note is attached hereto as Exhibit "B."

5.       The Movant perfected an interest in the Property, more particularly described in the

         Mortgage, recorded in the Cook County Recorder's Office on October 2, 2012. Evidence

         of perfection is attached as Exhibit "A."

6.       The subject Note and Mortgage are co-signed by Victoria Quadri and that to the extent

         that the Co-Debtor stay of 11 U.S.C. § 1301 applies to real estate loans, it applies to

         Victoria Quadri and grounds exist for relief therefrom under 11 U.S.C. § 1301(c)(1) as

         the Co-Debtor received an ownership interest in the Property and under 11 U.S.C. §

         1301(c)(3) if the automatic stay is modified therein.

7.       As of January 14, 2021, the outstanding principal of the Note was $137,859.86 and the

         outstanding interest was $7,411.86.

8.       The Debtor is in default post-petition. A payment history is attached as Exhibit "C."

9.       Said failure to make post-petition mortgage payments constitutes sufficient grounds for

         relief from the automatic stay for cause pursuant to 11 U.S.C. §362(d)(1);

10.      The Property is of inconsequential value and benefit to the estate. Cause exists to lift the

         automatic stay under 11 U.S.C. § 362(d)(1) and/or 362(d)(2) for these reasons:

         a. Debtor and Co-Debtor have no equity in the Property and the Property is not needed

            by the Debtor for its reorganization. Movant believes that the Property has a value of

            $102,000.00 based on the Debtor's Schedule A, which is attached hereto as Exhibit

            "D." The estimated principal balance is $137,859.86 with additional interest

            estimated at $7,411.86, an escrow advance of $8,218.20, late charges of $318.56, and
  Case 17-28121       Doc 52     Filed 02/03/21 Entered 02/03/21 15:47:12            Desc Main
                                   Document     Page 5 of 7



           fees of $3,835.50, totals a secured claim of approximately $157,643.98. After the

           costs of sale and payment of all liens on the Property, there will be effectively no

           equity in this Property. Based upon the lack of equity in the Property, Movant asserts

           that the Property is burdensome and/or of inconsequential value and benefit to the

           estate.

       b. The Movant is not being adequately protected. Per the Note and Mortgage, payments

           are applied to the last month due. Based on the foregoing, Debtor and Co-Debtor

           have failed to make periodic payments to Creditor since March 1, 2020, which unpaid

           payments are in the aggregate amount less suspense of $16,167.46 through January

           2021. As of January 14, 2021, Debtor was to have made 40 post-petition payments.

           Debtor has only made 29 post-petition payments. Debtor is delinquent 11 post-

           petition payments.

11.    The Movant requests that the Court order that Rule 4001(a)(3) is not applicable.

       WHEREFORE, the Creditor prays for the entry of the attached Order Granting Relief

from the Automatic Stay and Co-Debtor Stay and the Trustee is hereby directed to halt

disbursements to Creditor upon the filing of the Order Granting Relief from the Automatic Stay.


                                                     Respectfully submitted,

                                                        /s/ Todd J. Ruchman
                                                     Todd J. Ruchman (6271827)
Case 17-28121   Doc 52   Filed 02/03/21 Entered 02/03/21 15:47:12        Desc Main
                           Document     Page 6 of 7



                                         Keith Levy (6279243)
                                         Sarah E. Barngrover (28840-64)
                                         Adam B. Hall (0088234)
                                         Edward H. Cahill (0088985)
                                         Umair M. Malik (6304888)
                                         Manley Deas Kochalski LLC
                                         P.O. Box 165028
                                         Columbus OH 43216-5028
                                         614-220-5611; Fax: 614-627-8181
                                         Attorneys for Creditor
                                         The case attorney for this file is Todd J.
                                         Ruchman.
                                         Contact email is
                                         tjruchman@manleydeas.com
  Case 17-28121        Doc 52   Filed 02/03/21 Entered 02/03/21 15:47:12          Desc Main
                                  Document     Page 7 of 7



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay and Co-Debtor Stay (First Mortgage) was served on the parties listed below via

e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603, ecf@tvch13.net

   David M Siegel, Attorney for Samsideen D. Quadri AKA Sam D Quadri, David M. Siegel &
   Associates, 790 Chaddick Drive, Wheeling, IL 60090, davidsiegelbk@gmail.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on )HEUXDU\ ___,
                                                                                          3   202:

   Samsideen D. Quadri AKA Sam D Quadri, 3125 Alexander Cresent, Flossmoor, IL 60422

   Samsideen D. Quadri AKA Sam D Quadri and Victoria Quadri, 3125 Alexander Crescent,
   Flossmoor, IL 60422-1707


                                                      /s/ Todd J. Ruchman
